internal_revenue_service cc psi 1-cor-116491-00 oct number info release date uilc we are responding to correspondence submitted on your behalf by cpa requesting relief in order to establish date as the effective date for your s_corporation_election this matter has been resolved at the atlanta service_center within days from the date of this letter you should receive correspondence from atlanta staff confirming your account update if after days you fail to receive correspondence confirming the date effective date please contact this office at the telephone number provided above please keep this letter with your tax records and provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
